Name: Commission Regulation (EEC) No 2226/78 of 25 September 1978 laying down detailed rules for the application of intervention measures in the beef and veal sector and repealing Regulations (EEC) No 1896/73 and (EEC) No 2630/75
 Type: Regulation
 Subject Matter: trade policy;  health;  animal product
 Date Published: nan

 26. 9 . 78 Official Journal of the European Communities No L 261 /5 COMMISSION REGULATION (EEC) No 2226/78 of 25 September 1978 laying down detailed rules for the application of intervention measures in the beef and veal sector and repealing Regulations (EEC) No 1896/73 and (EEC) No 2630/75 THE COMMISSION OF THE EUROPEAN COMMUNITIES, tional on its being established that the conditions relating to prices have not been fulfilled for two weeks ; whereas, however, exceptions may be made to this rule where the prices recorded during a single week give a clear indication of the market trend ;Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( ! ), as last amended by Regulation (EEC) No 425/77 (2), and in particular Arti ­ cles 6 (5) and 25 thereof, whereas Council Regulation (EEC) No 995/78 of 12 May 1978 fixing the guide price and the intervention price for adult bovine animals for the 1978/79 marketing year (5) provides that buying-in by the inter ­ vention agencies may be suspended where the market price for one or more qualities of meat is above a given level ; whereas the market prices may be deter ­ mined in accordance with Commission Regulation (EEC) No 610/77 of 18 March 1977 on the determina ­ tion of prices of adult bovine animals on representa ­ tive Community markets and the survey of prices of certain other cattle in the Community (6), as last amended by Regulation (EEC) No 1029/78 (7); Whereas Council Regulation (EEC) No 1302/73 of 15 May 1973 (3), as last amended by Regulation (EEC) No 427/77 (4), laid down general rules for intervention on the market in beef and veal ; whereas that Regulation provides that the regions referred to in Article 6 of Regulation (EEC) No 805/68 are to be determined having regard, in particular, to natural conditions of price formation ; whereas in accordance with that rule the United Kingdom should be divided into two regions ; Whereas, in order to ensure efficient buying-in, a minimum quantity for delivery should be laid down, varied according to product and to the form that the intervention takes ; whereas, moreover, in order to guarantee the quality of the products bought-in, they must comply with the provisions of Council Directive 64/432/EEC of 26 June 1974 on health problems affecting intra-Community trade in bovine animals and swine (8), as last amended by Directive 77/98/EEC (9), and Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra ­ Community trade in fresh meat ( 10), as last amended by Directive 75/379/EEC (H) ; Whereas it is necessary to fix the coefficients referred to in Article 6 of Regulation (EEC) No 805/68 in accordance with the rules laid down to that end in Regulation (EEC) No 1 302/73 ; whereas, however, only the coefficients likely to be used need be fixed ; whereas these coefficients should be fixed with refer ­ ence to the prices in force during the periods most representative of normal market conditions ; Whereas Regulation (EEC) No 805/68 lays down that conditions for the application of the intervention measures provided for in Article 6 (2) and (3) thereof may be determined ; whereas such application should be conditional on its being established that the price situation specified in Article 6 (2) and (3) has existed for two consecutive weeks ; whereas, in practice, because of the fluctuations in market prices from Week to week, it is necessary to wait for confirmation of quotations before applying intervention measures either nationally or regionally ; whereas for the same reasons the suspension of such measures can be condi ­ Whereas, in order to ensure equal treatment of sellers, the buying-in price and the place where the product is taken over by the intervention agency should be defined ; whereas that place may as a rule be the inter ­ vention centre to which the seller intends to deliver his products ; whereas it must, however, be left to the intervention agency to appoint another place if taking ­ over at the centre designated by the seller is not possible ; (5) OJ No L 130, 18 . 5. 1978 , p. 1 . (6) OJ No L 77, 25. 3 . 1977, p. 1 . (7) OJ No L 132, 20 . 5 . 1978 , p. 63 . (8) OJ No 121 , 29 . 7. 1964, p. 1977/64. ( ») OJ No L 26, 31 . 1 . 1977, p. 81 . ( 10) OJ No 121 , 29 . 7 . 1964, p. 2012/64. ( ») OJ No L 172, 3 . 7. 1975, p. 17 . ( ») OJ No L 148, 28 . 6. 1968 , p. 24. (2) OJ No L 61 , 5 . 3 . 1977, p. 1 . (3) OJ No L 132, 19 . 5. 1973, p. 3 . (*) OJ No L 61 , 5. 3 . 1977, p. 16 . No L 261 /6 Official Journal of the European Communities 26. 9 . 78 Article 2 1 . The coefficients provided for in Article 6 ( 1 ) and (2) of Regulation (EEC) No 805/68 shall be as shown in Annex 1 hereto. 2. The quality standards for the adult bovine animals producing the types of meat listed in the said Annex I shall be as defined by national rules. Whereas, with the object of organizing buying-in by intervention agencies in an efficient manner, criteria for the selection of intervention centres should be defined ; whereas the choice of such centres should be determined by certain technical requirements ensuring satisfactory cold storage of the meat ; Whereas, in order that intervention measures may be carried out as efficiently as possible, it is necessary to ensure that losses sustained during cold storage are as low as possible and that the quality of the products bought-in by intervention agencies is maintained as far as possible, even during a relatively long storage period ; Whereas it is therefore necessary to adopt Community measures on refrigeration and storage temperatures and on packing ; Whereas intervention agencies should be allowed to bone some of the meat they buy-in, thus permitting better use of storage facilities ; whereas detailed rules concerning such boning should be laid down ; Whereas boning is carried out by specialized firms, under contracts concluded with the intervention agen ­ cies ; whereas the terms of these contracts should be defined ; Whereas, for administrative reasons, Commission Regulation (EEC) No 1896/73 of 13 July 1973 on detailed rules for the application of intervention measures on the market in beef and veal ( ! ), as last amended by Regulation (EEC) No 1921 /78 (2), and Commission Regulation (EEC) No 2630/75 of 16 October 1975 on the boning of beef bought-in by the intervention agencies (3), should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beaf and Veal, Article 3 1 . As soon as it is established that the two condi ­ tions laid down in Article 6 (2) of Regulation (EEC) No 805/68 have for two consecutive weeks : (a) been satisfied simultaneously, the intervention measures provided for in that paragraph may be applied ; (b) not been satisfied simultaneously, the intervention measures applied pursuant to that paragraph shall be suspended. 2. As soon as it is established that the condition laid down in Article 6 (3) of Regulation (EEC) No 805/68 has for two consecutive weeks : (a) been satisfied, the intervention measures provided for in that paragraph shall be applied ; (b) not been satisfied, the intervention measures applied pursuant to that paragraph shall be suspended. 3 . Where the trend of the market can be clearly ascertained, a single week only may be taken into account. 4. For the 1978/79 marketing year, the market prices referred to in Article 3 of Regulation (EEC) No 995/78 shall be recorded each week in accordance with Article 8 of Regulation (EEC) No 610/77. Suspension of buying-in pursuant to Article 3 ( 1 ) (a) and (b) of Regulation (EEC) No 995/78 shall take place on the second Monday following the price recording referred to in the previous subparagraph. In this case meat bought-in shall be taken over by the intervention agencies by the end of the week following such recording. Resumption of buying-in, as provided for in Article 3 (2) of Regulation (EEC) No 995/78 , shall take place on the second Monday following the price recording referred to in the first subparagraph. However, if the market situation in a region makes it necessary, the date of resumption shall be brought forward, but in no case may buying be resumed before the Monday following the recording. HAS ADOPTED THIS REGULATION : TITLE I Buying-in Article 1 For the purposes of Article 6 of Regulaton (EEC) No 805/68 , the territory of the United Kingdom shall consist of two intervention regions as follows :  Region I : Great Britain,  Region II : Northern Ireland. ( ») OJ No L 193, 14 . 7. 1973, p. 18 . (2) OJ No L 219, 10 . 8 . 1978, p. 11 . (3) OJ No L 268 , 17. 10 . 1975, p . 16. 26. 9 . 78 Official Journal of the European Communities No L 261 /7 Article 4 Article 7 1 . The seller shall notify the intervention agency of the intervention centre to which he intends to deliver the product, and, where appropriate, the place of slaughter. 2. The intervention agency shall determine the taking-over date and communicate it to the seller. 3 . If the product cannot be taken over at the inter ­ vention centre referred to in paragraph 1 , the interven ­ tion agency shall select from among the nearest inter ­ vention centres the place where the product is to be taken over. Article 8 Where under the measures provided for in Article 6 of Regulation (EEC) No 805/68 the intervention agen ­ cies in Member States are offered meat in quantities greater than they are able to take over forthwith, such intervention agencies may limit buying-in to the quan ­ tities they can take over. Member States shall ensure that equality of access to intervention on the part of sellers is affected as little as possible by such limitation . 1 . With respect to the intervention measures provided for in Article 6 ( 1 ) of Regulation (EEC) No 805/68 , the minimum quantity for delivery shall be : (a) two tonnes for carcases, half-carcases and compen ­ sated quarters ; (b) one tonne for forequarters ; (c) one tonne for hindquarters . The minimum quantities fixed by the intervention agencies may, however, be . greater, but they may not exceed five times the above quantities . 2 . With respect to the intervention measures provided for in Article 6 (2) and (3) of Regulation (EEC) No 805/68 , the minimum quantity for delivery shall be : (a) 1 2 head for adult bovine animals ; (b) two tonnes for carcases, half-carcases and compen ­ sated quarters ; (c) one tonne for forequarters ; (d) one tonne for hindquarters. Article 5 The buying-in price of adult bovine animals shall be the price free at the slaughterhouse or fatstock market selected as an intervention centre. The buying-in price of meat shall be the price free at the intervention centre's refrigeration plant. The buying-in price of meat for boning shall be the price free at the cutting plant if that plant is selected as an intervention centre. Unloading charges shall be borne by the seller. Article 6 Products may be bought-in only if : (a) in the case of live animals, they comply with the provisions of Directive 64/432/EEC ; (b) in the case of meat, they comply with the provi ­ sions of Directive 64/433/EEC ; (c) in the case of meat, they satisfy the requirements defined in Annex II ; (d) they have no characteristics rendering them unsui ­ table for storage or subsequent use ; (e) they originate in the Community, within the meaning of Article 4 of Council Regulation (EEC) No 802/68 of 27 June 1968 on the common defi ­ nition of the concept of the origin of goods ( ¢), as last amended by the Act of Accession (2) ; (f) in the case of meat, they do not come from animals slaughtered as a result of emergency measures . Article 9 1 . Intervention centres shall be selected by Member States with a view to ensuring the efficiency of inter ­ vention measures. The facilities at these centres must be such that bone-in meat can be taken over ; they must also be capable of freezing, unboned, all the bone-in meat to be stored there. Such facilities must also be capable of storing bone-in meat for a minimum period of three months under technically satisfactory conditions unless a special derogation is adopted in accordance with the proce ­ dure provided for in Article 27 of Regulation (EEC) No 805/68 . 2. The intervention agencies are authorized to store separately bone-in forequarters considered of a quality and cut suitable for industrial use. Such products shall be stored in easily identifiable lots and shall be accounted for separately. 3 . Member States shall take all measures necessary to ensure the satisfactory preservation of the stored products and to limit weight losses. The freezing temperature shall be such as to give within 36 hours an internal temperature equal to or less than  7 ° C. ( 1 ) OJ No L 148, 28 . 6 . 1968, p. 1 . (2) OJ No L 73, 27. 3 . 1972, p. 47. No L 261 /8 Official Journal of the European Communities 26. 9 . 78 4. Bone-in meat shall be wrapped in polyethylene or a like material , at least 0*05 mm thick, suitable for wrapping foodstuffs and in cotton (stockinette) or jute coverings. Member States may, however, be authorized if necessary to use other wrapping methods. 2 . No other meat may be in the boning room when intervention beef is being boned, trimmed and packed . However, pigmeat may be in the boning room at the same time as beef provided it is treated on a separate production line . Article 13 1 . The boning room shall be maintained at a temperature not exceeding + 10 ° C. 2. During transport, boning, trimming and packing before freezing, the internal meat temperature shall at no time exceed + 7 ° C. 3 . All the bones, large tendons and cartilages must be removed. 4. Boned cuts from the hindquarter, excluding the plate and flank, may not have a fat cover of more than 1 cm, measured before freezing at the thickest point ; the tenderloin must be completely defatted. The percentage of visible fat, both external and inter ­ stitial, on boned cuts from the forequarter, excluding the plate, flank and brisket, may not exceed 10 % . In the case of the shoulder clod this maximum percen ­ tage shall be 6 % and of the plate, flank and brisket 30 % . The intervention agencies may apply stricter criteria in respect of defatting. Article 14 1 . Boned cuts shall be packed in accordance with the following rules in such a way that no part of the meat enters into direct contact with the carton : (a) Cuts from the hindquarter, except where appro ­ priate the plate and flank cuts, shall be packed in cartons containing a maximum net weight of 30 kg. Before being placed in the carton the cuts shall be wrapped separately and completely in polythene or like material suitable for wrapping foodstuffs ; (b) Cuts from the forequarter and where appropriate the plate and flank cuts coming from the hind ­ quarter shall be either :  placed in cartons lined with a sheet of poly ­ thene or like material , suitable for wrapping foodstuffs, or  wrapped in bags of polythene or like material , at least 0-05 mm thick, suitable for wrapping foodstuffs . The net weight per carton or bag may not exceed 30 kilograms. TITLE II Boning of meat bought-in by the intervention agencies Article 10 1 . The intervention agencies are hereby authorized to arrange for the boning of beef bought-in in accor ­ dance with Article 6 of Regulation (EEC) No 805/68 . However, this authorization shall apply only in respect of the first 1 000 tonnes bought-in each week and in respect of 25 % of the quantities purchased during any week in excess of that amount. 2 . The boned cuts must satisfy the conditions laid down in Directive 64/433/EEC. Article 11 1 . Boning shall be carried out under contract on terms laid down by the intervention agencies in accor ­ dance with their specifications. Such contracts shall be concluded solely with approved cutting plants within the meaning of Article 4 ( 1 ) of Directive 64/433/EEC. 2. Specifications drawn up by the intervention agen ­ cies shall lay down the requirements to be met by the cutting plants, specify the installations required and ensure that proper standards are maintained with respect to the preparation of cuts . They shall in particular lay down detailed conditions for boning, specifying the method of preparation, trim ­ ming, packing, freezing and preservation of cuts until they are taken over again by the intervention agency. The abovementioned specifications may be obtained from the addresses listed in Annex III . 3 . Each Member State shall send to the Commis ­ sion, at least 10 days before boning is begun, a list and definitions of the boned cuts referred to in Article 10 (2), together with the specifications of its intervention agency. Article 12 I. The intervention agencies shall be responsible for the supervision of operations referred to in Article II . 26. 9 . 78 Official Journal of the European Communities No L 261 /9 3 . Member States shall take the necessary measures to ensure consistent quality and quantity of the stored products . They shall cover the relevant risks by insur ­ ance taking the form of an undertaking written into the storage contract or by a comprehensive insurance taken out by the intervention agency ; alternatively, a Member State may act as its own insurer. Article 18 1 . Member States shall inform the Commission without delay of any change in the list of intervention centres and, where possible, in their freezing and storage capacity. 2. Member States shall communicate as rapidly as possible to the Commission by telex the following information relating to buying-in and selling opera ­ tions each week : (a) the products, qualities and quantities bought in ; (b) the products, qualities and quantities sold under the different sale arrangements. 3 . Member States shall communicate to the Commission with the minimum delay particulars of the product qualities and quantities in store at the end of each month . 4. The working of the intervention system shall be reviewed periodically in accordance with Article 28 of Regulation (EEC) No 805/68 . 5 . The intervention agencies shall forward to the Commission within 21 days following the end of each weekly period detailed information on the quantity of meat boned and the cuts produced during that week. 2. Only cuts with the same designation and from the same type of animal may be placed in the same carton or bag. However, there may be placed in the same carton or bag : (a) cuts from hindquarters of steers and heifers ; (b) cuts from forequarters of cows and steers or of steers and heifers . Article 15 1 . The contracts referred to in Article 11 ( 1 ) and the payment made thereunder shall cover the opera ­ tions and costs resulting from the application of this Regulation, and in particular : (a) the transport of bone-in meat from the interven ­ tion centre, to the cutting plant when that plant is not selected as an intervention centre ; (b) the boning, trimming, packing and rapid freezing operations ; (c) the storage of the frozen cuts, their loading, carriage and taking over by the intervention agency in the cold store it has designated ; (d) the cost of materials, in particular for packaging ; (e) the value of the bones, fat and trimmings left by the intervention agencies at the cutting plants. 2. The cold stores referred to in the foregoing para ­ graph under (c) must be situated on the territory of the Member State which exercises jurisdiction over the intervention agency concerned . Such cold stores must be capable of storing all the boned meat assigned by the intervention agency, for a minimum period of three months and under techni ­ cally satisfactory conditions, unless a special deroga ­ tion is adopted in accordance with the procedure provided for in Article 27 of Regulation (EEC) No 805/68 . Article 16 1 . The intervention agencies shall make the bone-in meat available to the cutting plants at the latest on the second day after taking it over at the intervention centre . 2 . All operations referred to in Article 15 ( 1 ) (b) must be terminated within four days after the products have been available by the intervention agency. TITLE III General provisions Article 17 1 . The intervention agencies shall ensure that the meat referred to in this Regulation is placed and kept in store in easily identifiable lots . 2 . The storage temperature may not exceed  17 ° C. Article 19 1 . Regulations (EEC) No 1896/73 and (EEC) No 2630/75 are hereby repealed. 2. Any references in Community instruments to the Regulations repealed by paragraph 1 , or to any Article thereof, shall be construed as references to this Regulation or to the corresponding Articles thereof. Article 20 This Regulation shall enter into force on 1 October 1978 . No L 261 / 10 Official Journal of the European Communities 26. 9 . 78 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 September 1978 . For the Commission Finn GUNDELACH Vice-President ! 26. 9 . 78 Official Journal of the European Communities No L 261 / 11 ANNEXE I  ANHANG I  ALLEGATO I  BIJLAGE I  ANNEX I  BILAG I 1,08 1,03 0,98 0,96 0,97 0,86 0,89 0,94 0,98 1,22 1,10 0,98 1,18 1,09 0,98 0,89 0,87 1,25 1.10 1,04 1,02 1,09 0,95 0,94 0,90 0,92 0,92 0,90 0,85 DEUTSCHLAND : Bullen A Ochsen A BELGIQUE/BELGIÃ  : BÃ ufs 55 % / Ossen 55 % GÃ ©nisses 55 % / Vaarzen 55 % Taureaux 55 % / Stieren 55 % DANMARK : Kvier 1 Stude 1 Tyre P Ungtyre 1 FRANCE : BÃ ufs U BÃ ufs R BÃ ufs O Jeunes bovins U Jeunes bovins R Jeunes bovins O IRELAND : Steers 1 Steers 2 ITALIA : Vitelloni 1 Vitelloni 2 LUXEMBOURG : BÃ ufs, gÃ ©nisses, taureaux extra NEDERLAND : Vaarzen, le kwaliteit Stieren, le kwaliteit UNITED KINGDOM : A. Great Britain Steers M Steers H Heifers M/H B. Northern Ireland Steers L/M Steers L/H Steers T Heifers T No L 261 / 12 Official Journal of the European Communities 26. 9 . 78 ANNEX II 1 . Meat of adult bovine nimals, fresh or chilled (subheading ex 02.01 A II a) of the Common Customs Tariff) in the form of carcases, half carcases or compensated quarters, forequarters or hindquarters from animals slaughtered not more than six days previously . (a) Carcasses, half-carcases, compensated quarters : cut symmetrically along the spine, and without head, feet, tail , kidneys, kidney fat, pelvis fat, spinal cord, thin skirt, udder, penis and thick skirt. The throat must be clean and properly trimmed. (b) Forequarters :  cut from the carcase after cooling off,  10 or 8-rib straight cut, or  5 or 8-rib cut, with thin flank included in the forequarter. (c) Hindquarters :  cut from the carcase after cooling off,  3 or 5-rib straight cut, or  5 or 8-rib cut, known as 'pistola'. 2 . The products specified in paragraph 1 must come from well-bled carcases, the animal having been properly flayed, the skin in no way peeling, bloodstained, suffused or bruised. Superficial fat must be torn. The pleura must be undamaged. 3 . The products specified in subparagraphs 1 (b) and (c) must come from carcases or half-carcases satisfying the requirements stated in subparagraph 1 (a). 4. The products specified in paragraph 1 must be chilled immediately after slaughter for at least 24 hours such that an internal temperature at the end of the chilling period does not exceed + 7 °C. This temperature must be maintained until they are taken over. 26 . 9 . 78 Official Journal of the European Communities No L 261 / 13 ANNEXE III  ANHANG III  ALLEGATO III  BIJLAGE III  ANNEX III  BILAG III Adresses des organismes d interventions  Anschriften der Interventionsstellen  Indi ­ rizzi degli organismi d'intervento  Adressen van de interventiebureaus  Addresses of the intervention agencies  Interventionsorganernes adresser BELGIQUE/BELGIÃ  : Office belge de l'Ã ©conomie et Belgische Dienst voor Bedrijfs ­ de l'agriculture leven en Landbouw rue de TrÃ ªves 82 Trierstraat 80-82 1040 Bruxelles 1040 Brussel TÃ ©l . 02/230 1740, tÃ ©lex 240 76 OBEA BRU B BUNDESREPUBLIK Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) DEUTSCHLAND : GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180107  Adickesallee 40 D-6000 Frankfurt am Main 18 TÃ ©l . (06 11 ) 55 04 61 /55 05 41 , Telex : 04 11 156 DANMARK : Direktoratet for markedsordningerne EF-Direktoratet Frederiksborggade 18 1360 KÃ ¸benhavn K Tel . (01 ) 154130, telex 15137 DK FRANCE : ONIBEV Tour Montparnasse 33, avenue du Maine 75755 Paris Cedex 15 TÃ ©l . : 538 84 00, TÃ ©lex 260643 IRELAND : Department of Agriculture Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Roma, via Palestro 81 ^ Tel . 49 57 283  49 59 261 Telex 64 003 LUXEMBOURG : Service d'Ã ©conomie rurale, section cheptel et viande 113-115, rue de Hollerich Luxembourg TÃ ©l . : 478/443 TÃ ©lÃ ©x 2537 NEDERLAND : Voedselvoorzienings In- en Verkoopbureau (VIB) Hoensbroek (L) Kouvenderstraat 229 Tel . 045-214 746 Telex 56396 ' UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 West Mall Reading RC1 7QW, Berks. Tel . 0734-583 626 Tele* 848 302